Citation Nr: 0007249	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Whether a well-grounded claim of entitlement to service 
connection for a skin condition has been submitted.

2.  Whether a well-grounded claim of entitlement to service 
connection for an eye condition, claimed as night blindness, 
has been submitted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1966 to April 1968.  Service  in Vietnam is 
indicated by official records.

This appeal arose from a November 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's 
claims of entitlement to service connection for a skin 
condition and night blindness.


FINDINGS OF FACT

1.  The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  Before and during service, refractive error of the eyes 
was diagnosed.

3.  Cataracts and retinitis pigmentosa were initially 
diagnosed many years after service.

4.  Skin disorders, identified in pathology reports as 
spongiotic dermatitis and psoriasis, were initially diagnosed 
many years after service.

5.  Cataracts, retinitis pigmentosa, spongiotic dermatitis 
and psoriasis are not recognized as etiologically related to 
exposure to herbicide agents used in Vietnam.  

6.  Actual exposure to Agent Orange or to any other herbicide 
during the veteran's service in Vietnam has not been 
established.

7.  Competent medical evidence has not been presented which 
relates the veteran's
cataracts, retinitis pigmentosa, spongiotic dermatitis and 
psoriasis to his period of service or to any incident of 
service, including alleged exposure to Agent Orange.   

CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
condition or conditions.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an eye 
condition or conditions.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a skin condition and an eye disability .  In essence, he 
contends that these conditions are due to claimed exposure to 
Agent Orange in service.

In the interest of clarity, the Board will first provide a 
factual background.  Pertinent law and regulations will then 
be discussed.  The Board will then analyze the two issues on 
appeal and render a decision.

Factual background

Pertinent medical history

The veteran's service medical records have been carefully 
reviewed.  His May 1965 pre-induction physical examination 
report noted problems with distant vision [right, 20/50 
correctable to 20/20; left, 20/70, corrected to 20/50].  
Refractive error was noted as the only defect/diagnosis.  In 
the accompanying report of medical history, the veteran 
indicated that he wore glasses.  His skin was assessed as 
normal and he did not mention skin problems.

In August 1966, the veteran was seen in an Army eye clinic 
due to poor distance visual acuity since childhood.  It 
appears that various prescriptions of corrective lenses were 
tried over approximately the next week.  There are no further 
references to eye problems in the service medical records.  
The service medical records do not mention complaints of or 
treatment for skin problems.

The veteran's March 1968 separation physical examination was 
essentially the same as his pre-induction examination.  
Refractive error was again identified.  His skin was 
evaluated as normal.

There are no pertinent medical records covering many years 
after service.

A November 1992 private medical treatment record indicates 
that the veteran had experienced a rash since 1986.  The 
assessment was pityriasis lichenoides chronicus.  A December 
1993 pathology report resulted in a final microscopic 
diagnosis of spongiotic dermatitis.  Subsequent medical 
records indicate continuing skin problems.

A VA examination was completed in October 1996.  In his 
medical history, the veteran reported that he had served in 
Vietnam and had experienced skin rashes since 1986.  He 
indicated that he had a lens implant of the right eye in 1990 
and also referred to retinitis pigmentosa.  The veteran was 
noted to wear corrective lenses.  On physical examination, 
early cataracts were identified by the examiner, as were 
various scaling hyperpigmented macules and a few papules on 
the skin.  A punch biopsy was done in November 1996.  The 
pathology report concluded in a microscopic diagnosis of 
superficial perivascular dermatitis, psoriasform type, 
consistent with psoriasis.

In May and June 1997 VA outpatient records, retinitis 
pigmentosa was identified.

Hearing testimony

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1996.  In preliminary remarks, the 
veteran's representative conceded that the veteran had not 
been diagnosed with chloracne.  The veteran testified that 
the area in which he was stationed was sprayed with Agent 
Orange to get rid of surrounding foliage so that the 
installation could not be easily attacked.  The veteran 
further stated that because he was exposed to Agent Orange 
and dust from the exposed area he developed eye problems.  
The veteran reported that he was told in 1966 that he had 
defective vision and was given a new prescription for his 
glasses.  He stated "They didn't tell me exactly that it was 
night blindness."  The veteran testified that, although he 
first sought treatment for a skin problem in the mid 1980's, 
the skin problem began in Vietnam and existed thereafter, 
although it did not bother him to any great extent.  

Relevant law and regulations

Service Connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (1998).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Service connection - Agent Orange exposure

If a veteran was exposed to a herbicide agent  during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

Well grounded claims

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation. 38 U.S.C.A. § 5107.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81. A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  See Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).


Analysis

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
Court stated that in order for a claim to be well grounded, 
that is plausible, there must be competent evidence of (1) a 
current disability (a medical diagnosis), (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

It must first be shown, therefore, that there is medical 
evidence of current disability.  The second requirement for a 
well-grounded claim under Caluza is evidence of a disease or 
injury in service.  The third requirement is that there must 
be medical evidence of a link between the two, which must be 
established by competent medical evidence.  See Layno v. 
Brown, 6 Vet. App. 465, 4709 (1994) and cases cited therein.

Recent medical records indicate that the veteran has a skin 
disability or disabilities, identified in pathology reports 
as spongiotic dermatitis and most recently as psoriasis.  The 
veteran also has eye disabilities, retinitis pigmentosa and 
cataracts.  Thus, current disability is established.  The 
Board will move on to a discussion of in-service incurrence, 
focusing on claimed exposure to Agent Orange.

Presumptive service connection - exposure to herbicides

With respect to a claim of disability attributable to 
herbicide exposure, where there is medical evidence of a 
current disorder under § 3.309(e) (1999), and there is 
competent evidence of herbicide agent exposure, then the 
third requirement under Caluza, the nexus, is, in essence, 
presumed.  See 38 C.F.R. § 3.309(e) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in order to be afforded the presumption of exposure to 
certain herbicide agents, the record must show both service 
in Vietnam during the Vietnam Era, and the presence of one of 
the diseases specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In this case, the evidence of record shows that the veteran 
has recognized service in the Republic of Vietnam.  Thus, the 
question is whether he has a presumptive disease under § 
3.309(e) in order to establish a well-grounded claim based on 
exposure to Agent Orange during service.

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) are specified with precision, and do not 
include any of the skin and eye disorders which have been 
medically identified.  The veteran's representative, at the 
personal hearing, specifically indicated that the medical 
evidence did not indicate that the veteran had been diagnosed 
with chloracne, which was and is an accurate statement.    

Since the record does not include a diagnosis of one of the 
specific disorders entitled to presumptive service connection 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) (1999), the 
claim as evaluated under the regulations governing 
presumptive service connection based on exposure to 
herbicides is not well-grounded.

Non presumptive service connection - exposure to herbicides

Notwithstanding the foregoing, as discussed above, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 State. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (1994).  

As noted above, in order to well ground the claim, three 
elements must be established: current disability; in-service 
incurrence; and medical nexus.  As noted above, the first 
Caluza element, current disabilities, is established.

With respect to the second element, in-service incurrence, 
the veteran's service medical records did not document any 
actual exposure to Agent Orange or other herbicides during 
service, nor was any evidence of skin or eye disability shown 
during service, aside from the pre-existing refractive error.  

The mere fact that a veteran had service in Vietnam or off 
the shores of Vietnam is insufficient in and of itself to 
establish exposure to Agent Orange or any other herbicides 
during that time.  See 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii); see also McCartt v. West, 12 Vet. App. 
164 (1999).

With respect to the third element, medical nexus evidence, 
there has been no competent medical evidence presented 
linking the veteran's current skin and eye disabilities to 
any incident of service, including exposure to Agent Orange.

The veteran himself has stated that he was exposed to Agent 
Orange during service and that this exposure was 
etiologically related to the post-service development of the 
claimed eye and skin disabilities.  The veteran's assertions 
of a causal link, standing alone, without the support of 
competent medical evidence, are not probative of a causal 
link because as noted above the veteran, as a lay person, is 
not competent to offer medical opinions.  Moreover, the 
veteran's contentions and testimony to the effect that he 
sustained Agent Orange exposure during service is not 
considered competent as to that question.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-5. 

The Board notes in passing that the service records do not 
indicate that the veteran is a combat veteran, and the 
veteran does not so contend.  The provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are therefore inapplicable 
to this case.  

In conclusion, the Board finds that although there is 
evidence of current disabilities, there is no competent 
medical evidence of record which establishes that the veteran 
was exposed to Agent Orange or any other herbicide during 
service in Vietnam or any competent medical evidence of a 
nexus between the veteran's alleged exposure to Agent Orange, 
or any other herbicide agent, while in Vietnam and the 
claimed skin and eye disabilities.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Accordingly, the veteran's 
claims of entitlement to service connection are not well 
grounded and are denied.

Direct and presumptive service connection - other than Agent 
Orange exposure

The veteran has advanced two additional contentions which in 
essence are unrelated to his other contentions involving 
Agent Orange exposure.  He has noted that he had eye problems 
during service, and he contends that he had skin problems in 
service which continued thereafter, although he did not seek 
medical treatment until 1986, almost two decades later.

With respect to the in-service eye disability, the service 
medical records indeed corroborate the veteran's testimony 
that he was prescribed new glasses during the summer of 1966.  
However, the evidence of record, including the pre-induction 
examination report and medical history, shows that he had a 
problem with refractive error of the eyes since childhood.  
The veteran does not dispute this.  As noted above, service 
connection may not be granted for refractive error of the 
eyes, as such is considered to be a congenital or 
developmental defect.  See 38 C.F.R. §§ 3.303, 4.9.  

As noted in the factual background section above, the veteran 
did not testify that retinitis pigmentosa was identified in 
service.  His testimony was essentially consistent with the 
evidence of record, which indicates that the only in-service 
eye problem was refractive error.

With respect to the claimed skin disability, the veteran 
testified that it began in service and continued thereafter.  
Although his hearing testimony appears to be somewhat 
inconsistent with previous reports to health care providers 
that the skin problems started in 1986, many years after 
service, for the limited purpose of ascertaining that the 
claim is well grounded, the Board will accept as true this 
testimony.  See King, supra.

However, even though the veteran has provided evidence of 
continuity of symptomatology, he is still required provide 
competent medical nexus evidence linking those symptoms to 
his claimed skin disorder.  See Voerth v. West, 13 Vet. App. 
117, 120 (1999).  In this case, there is no competent medical 
evidence of record linking his claimed symptoms in service 
and after to any currently diagnosed skin disorder, the first 
evidence of which was a quarter of a century after service.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not submitted well 
grounded claims of entitlement to service connection for skin 
and eye disabilities.  In the absence of well grounded 
claims, the benefits sought on appeal are denied.

Additional comments

Because the veteran's claims are not well grounded, VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a). VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claims plausible, and thereby, well-grounded.  The Board's 
decision service to further inform the veteran of the kind of 
evidence which would serve to make his claim well-grounded, 
in particular competent medical evidence which establishes a 
nexus between his military service and his claimed 
disabilities.



ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a skin condition is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for an eye condition is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Although the veteran's claimed eye disability has been denominated "night blindness", it is clear from the 
history of this case, reported in detail below, that the veteran seeks service connection for vision impairment 
in general.  See his initial claim of entitlement to service connection, VA Form 21-526, filed in July 1995: 
"my vision is impaired and also night blindness". 
  For the purposes of presumptive service connection, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied military operations in the Republic of Vietnam 
beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (1999).

